PRATT, J.
The appearance of a duly-admitted attorney of the court is prima facie good. Where it is shown that he was not authorized' to appear, and it is shown that injustice will be done by allowing the appearance to stand, the court, upon the application of a party whose rights are imperiled, will take adequate measures for their protection. That is not this case. Kahn has no rights in the premises, and no interest in the litigation. If the facts which are shown in this application appeared upon the real property records, he would not have been made a party to the litigation. The appearance for him of the attorney does him no injury, and the motion to strike it from the record was properly denied. Order affirmed, with $10 costs and disbursements.